Stephens, J.
¶37 (concurring) — I concur in the result reached by the majority. Christopher Sieyes offers no analysis of how RCW 9.41.040(2)(a)(iii) violates either article I, section 24 of the Washington State Constitution or the Second Amendment to the United States Constitution— under any level of scrutiny. Instead, his argument rests on the erroneous premise that that statute “is an absolute prohibition of firearm possession by minors.” Appellant’s Suppl. Br. at 3. The majority properly rejects this claim. Majority at 295-96 & n.21.
¶38 For me, the discussion ends there, and I would refrain from engaging in an extended exploration of the unsettled question of federal incorporation of the Second Amendment. Restraint is particularly appropriate here because the very question is currently pending before the United States Supreme Court. McDonald v. City of Chicago, No. 08-1521 (U.S., to be argued Mar. 2, 2010). I appreciate that state court decisions on questions of federal law may often serve valuable purposes in our system of dual sovereignty. See generally Robert F. Utter, Swimming in the Jaws of the Crocodile: State Court Comment on Federal Constitutional Issues when Disposing of Cases on State Constitutional Grounds, 63 Tex. L. Rev. 1025 (1985). However, I do not believe this is an instance where there is anything to be accomplished, particularly as our opinion is likely to be eclipsed before the ink it takes to print it is dry.
Fairhurst, J., concurs with Stephens, J.